[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 471 
Order affirmed, with costs. First, second, fourth, fifth and sixth questions certified answered in the affirmative; seventh and eighth questions certified answered in the negative; and third question certified not answered. No opinion. (See 264 N.Y. 620.)
Concur: CRANE, LEHMAN, O'BRIEN, HUBBS and CROUCH, JJ. Dissenting: POUND, Ch. J. Not sitting: KELLOGG, J.